Citation Nr: 1214253	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-03 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for headaches, including as secondary to cervical spine disorder.

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a cervical spine disorder, including as secondary to the service-connected residuals of herniated disc of L4-L5 vertebrae, post operative fusion (low back disability).

3.  Entitlement to service connection for a cervical spine disorder, including as secondary to the service-connected low back disability.

4.  Entitlement to service connection for a disorder of the right upper extremity, as secondary to a cervical spine disorder.

5.  Entitlement to service connection for a disorder of the left upper extremity, as secondary to a cervical spine disorder.


6.  Entitlement to service connection for a right knee disorder, as secondary to the service-connected low back disability.

7.  Entitlement to service connection for a left knee disorder, as secondary to the service-connected low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from July 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  As set forth below, Issue #s 3-7 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating action dated in June 1994, the RO denied service connection for vascular headaches and for a neck disorder.

2.  None of the new evidence submitted subsequent to June 1994 in support of the Veteran's claim for service connection for headaches is material.

3.  Some of the new evidence submitted subsequent to June 1994 in support of the Veteran's claim for service connection for a neck disorder (i.e., cervical spine disorder) is material.


CONCLUSIONS OF LAW

1.  The June 1994 RO rating decision that denied service connection for vascular headaches and for a neck disorder is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2011).

2.  New and material evidence has not been received, and the Veteran's claim for service connection for headaches is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  New and material evidence has been received, and the Veteran's claim for service connection for a cervical spine disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

In claims to reopen, as in this case, VA must both notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  VA's Office of General Counsel issued informal guidance interpreting the decision in Kent as requiring that the notice provided specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial. VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In the present case, notice was provided to the Veteran in June and November of 2006.  The Board finds these notices fully comply with VA's duty to notify because they advised the Veteran of the reasons his claims were previously denied and what evidence was necessary to overcome the prior deficiencies.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He was told it was his responsibility to support the claims with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claims, which indicates he knew of the need to provide VA with information and evidence to support his claims.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claims.

Generally the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  When a claim is one to reopen a finally decided claim, however, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  Since the Veteran has failed to submit new and material evidence to reopen his claim for service connection for headaches, VA was not obligated to provide him with a medical examination.  As to his claim for service connection for a cervical spine disorder, the RO provided a VA examination in January 2007 after finding new and material evidence had been received to reopen the Veteran's claim.  As the Board is reopening and remanding the Veteran's claim for service connection for a cervical spine disorder, it need not discuss the adequacies of the examination at this time.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

The Veteran's claims for service connection for headaches and for a cervical spine disorder were previously denied by the RO in a rating decision issued in June 1994.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  Here, the Veteran did not at any time indicate disagreement with the June 1994 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers, and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received after the last final rating decision (in June 1994) is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Headaches 

New evidence received since the June 1994 rating decision that previously denied service connection for vascular headaches consists of VA and private treatment records, a letter dated in September 2006 from the Veteran's private physician, and the report of VA examination conducted in January 2007.  The Veteran has made no new statements except in his March 2006 claim, which simply lists "headaches" as a condition for which he seeks service connection.

The Board finds that the new evidence of record is not material in that it fails to establish that the Veteran either has headaches currently or that they are related either directly to service or to a service-connected disability.  VA treatment records from November 2000 through May 2009 fail to demonstrate any complaints of, treatment for, or diagnosis of, headaches.  Private treatment notes also fail to indicate any complaints of or diagnosis of headaches.  Furthermore, at the January 2007 VA examination, the Veteran did not report having headaches related to his cervical spine disorder.   Likewise, the September 2006 private physician's letter fails to discuss that the Veteran has headaches.

The Board notes that the only mention of headaches in the new medical evidence is on July 2005 reports of X-rays and a magnetic resonance imaging (MRI) study under "Indications" for the tests.  As this evidence merely indicates the present existence of headaches, the Board finds it is cumulative and redundant of evidence previously considered.  Previously, the RO considered the report of a VA examination conducted in January 1994 at which the Veteran reported having headaches that he described as severe with nausea and vomiting and photophobia.  The assessment was vascular headaches.  

Hence, the prior evidence established the presence of a current disability but failed to establish a link between the current disability and either service or a service-connected disability.  As the new evidence received since June 1994 continues to fail to establish a nexus relationship between either service or a service-connected disability, such additional evidence is not material.  Thus, the Board finds that new and material has not been received sufficient to reopen the Veteran's claim for service connection for headaches.  As such, the claim to reopen must be denied.

Cervical Spine Disorder

New evidence received since the June 1994 rating decision that previously denied service connection for a neck condition consists of VA and private treatment records, a letter dated in September 2006 from the Veteran's private physician, and the report of VA examination conducted in January 2007.  After considering this evidence, the Board finds that some of it is material to reopen the Veteran's claim for service connection for a cervical spine disorder.

In a December 2005 private treatment note, the Veteran's physician stated the following:  "[The Veteran] was injured in Vietnam and apparently suffered at that time.  Apparently this was in 1968 in Vietnam.  He was digging a trench and under enemy fire had to rapidly dig deeper to avoid fire, and had sustained an injury in his neck and lower back with severe pain from this point forward.  I believe this accident that he had 10 years ago exacerbated a preexisting problem that is present both in his neck, thoracic, and lumbar spine.  I believe the injury in Vietnam is related to the present condition in both the cervical and thoracic lumbar (sic) spine."  

In the September 2006 letter from this same physician, he states that:  "in 1968 ... [the Veteran] was digging a trench in Viet Nam (sic) and had a sudden severe onset of severe low back pain.  Since then, he has had horrible low back and later neck pain.  He was actually trying to lift a shovel against an object, and this is what caused severe back pain and spasm.  It is very likely that the same injury in the low back that actually herniated and damaged probably two disks at that time also caused injury in the cervical region as lifting puts stress on both the neck and the spine.  His cervical symptoms did not develop until later; however, in my opinion it is certainly possible and somewhat likely that they are interrelated."

The claim for service connection was previously denied in the June 1994 rating decision because the evidence did not show that the claimed cervical condition was directly related to active duty or to the service-connected low back disability.  As the Veteran's private physician's statements indicate the possibility of a relationship between the Veteran's current cervical spine disorder and the incident in service in 1968 in which he injured his low back, they provide required nexus evidence that raises a reasonable possibility of substantiating the claim for service connection on a direct basis rather.  This evidence is , therefore, material.

Thus, the evidence after June 1994 is new and material and serves to reopen the claim for service connection for a cervical spine disorder.  However, the Board cannot, at this point, adjudicate the reopened claim, as further development is required before a full and fair adjudication of this issue can be undertaken.  The necessary evidentiary development is detailed in the following Remand.

ORDER

New and material evidence having not been received, the claim to reopen for service connection for headaches is denied.

New and material evidence having been received, the claim for service connection for a cervical spine disorder is reopened and is granted to this extent only.

REMAND

The Board finds that additional development is necessary before it can adjudicate the Veteran's claims for service connection for a cervical spine disorder and bilateral knee disorders.  Specifically, the Board finds that the opinions of the VA examiner who conducted the January 2007 VA examination are inadequate and that the claims file must be returned to him to rectify those inadequacies.

Cervical Spine Disorder

The January 2007 VA examiner opined that it is less likely than not the cervical spine condition is related to the lumbar spine condition.  The examiner goes on to discuss the opinion of the Veteran's private physician that the neck was injured at the same time as the low back.  The examiner states that, when the patient injured his lumbar spine in 1968 he noticed that immediately he continued to have problems at that time.  The examiner stated that, per the patient's history, he states that he did not have problems with his neck until the 1990s thus making the timing unlikely for the patient to have injured his neck at that time.  

Clarification and a clear rationale for all opinions rendered are needed.  It appears that no rationale was given for any of the etiological opinions.  Specifically, no attempt has been made by a medical professional to opine as to whether the Veteran's service-connected lumbar spine disability aggravates his nonservice-connected cervical spine disorder.  Indeed, the Board notes that the private physician provided two opinions - one in a July 2005 treatment note and a second in the September 2006 letter.  Both should be addressed by the VA examiner.

Consequently, the Board finds remand of the issue is warranted for the VA examiner to address these issues.  In reconsidering his opinions, the examiner should take into account the medical history of the Veteran's cervical spine disorder in addition to the Veteran's occupational and social history.

Bilateral Knee Disorder

Initially, the Board notes that the Veteran has only claimed that his current bilateral knee disorders are related to his service-connected low back disability.  He has not claimed, nor does the record raise, entitlement to service connection on either a direct or presumptive basis.  Thus, the Board will focus only on the Veteran's claimed theory of entitlement, in other words, secondary service connection for his bilateral knee disorders.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory.).

After examining the Veteran, the January 2007 VA examiner stated that, from his history, he does "appear" to have some bilateral knee osteoarthritis along with what "appears" to be some patellofemoral dysfunction.  The examiner opined that it is less likely than not that the patient's knee conditions are related to his back.  The rationale was that the patient "likely" has osteoarthritis due to normal wear and tear on his knees.

First, although the examiner appears to have rendered the diagnosis of osteoarthritis based upon the Veteran's history, the Board notes that osteoarthritis must be verified by X-ray evidence, which the examiner did not do.  In any event, a November 2008 VA X-ray report demonstrates that the Veteran has mild degenerative changes in both his knees, left greater than right.  In addition, the Veteran had a MRI study of his right knee done in November 2008 that demonstrated full-thickness chondromalacia of the posterior aspect of the lateral tibial plateau with involvement of the underlying bone, partial-thickness chondromalacia of the patella, and a ganglion cyst just medial to the tibiofibular joint.  Thus, subsequent diagnostic studies appear to have verified the January 2007 examiner's diagnosis of osteoarthritis and patellofemoral dysfunction.  The examiner has not, however, considered these findings in rendering an opinion.

In addition, the Board finds that the rationale is lacking to explain why the Veteran's bilateral knee disorders are not related to his service-connected low back disability.  In other words, the examiner failed to explain why he feels that the osteoarthritis of the Veteran's knees is due to "normal wear and tear" rather than the Veteran's service-connected low back disability.  After considering all the evidence of record, including the recent diagnostic studies and the Veteran's occupational and social history, the examiner should reconsider his medical opinion, and, if it remains in the negative, the examiner must provide a complete rationale explaining his opinion with a discussion of the evidence of record as well as citation to any medical treatise or studies supporting his position.

Finally, the Board notes that the VA examiner did not address whether the Veteran's current bilateral knee disorders are aggravated by his service-connected low back disorder, which is an element of a secondary service connection claim that must be addressed.

Consequently, the Board finds remand of the issue is warranted for the VA examiner to address these issues.  In reconsidering his opinion, the examiner should take into account the medical history of the Veteran's bilateral knee disorders in addition to the Veteran's occupational and social history.

Disorders of the Upper Extremities 

The Board notes that the Veteran essentially claims that the problems he has with his upper extremities are related to his cervical spine disorder.  As such, they are inextricably intertwined with the claim for service connection for the cervical spine disorder and are remanded to be readjudicated after completion of the development requested in this remand.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA examiner who conducted the January 2007 VA examination for submission of an addendum report addressing the following.  The examiner should be instructed to read this remand in addition to reviewing the entire claims file (including his prior examination report).  Such review should be noted in his addendum report.  If this examiner is not longer available, the claims file should be forwarded to another examiner who can answer the opinions requested.  Another VA examination should be scheduled only if deemed necessary by the new VA examiner.
Cervical Spine Disorder - Please respond to the following:

a) As to the opinion that it is less likely than not that the Veteran's cervical spine condition is related to his low back condition, provide a complete rationale for this opinion with a discussion of the evidence of record and with citation to medical treatise, studies, etc. that support the opinion given, if any.  (It is noted the September 2006 private physician's letter is not evidence that responds to this question and thus need not be discussed in relation to this requested opinion.)

b) Is it at least as likely not (i.e., at least a 50 percent probability) that the Veteran's current cervical spine disorder is aggravated (permanently worsened beyond natural progression) by his service-connected lumbar spine disability?  [If the Veteran is found to have a cervical spine disability that is aggravated by his service-connected low back disability, the examiner should quantify the approximate degree of aggravation.]  Provide a complete rationale for the opinion rendered.

c) Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current cervical spine disorder was incurred as a result of the incident in service in 1968 when he injured his low back (i.e., when he was digging a trench/hole and caught a root with his shovel, which resulted in immediate back pain)?  Provide a complete rationale for the opinion rendered including discussion of the July 2005 and September 2006 private physician's favorable opinions.

Bilateral Knee Disorder - Please respond to the following:

a) As to the opinion that it is less likely than not that the Veteran's bilateral knee disorders are related to his low back condition, provide a complete rationale for this opinion with a discussion of the evidence of record and with citation to medical treatise, studies, etc. that support the opinion given, if any.  Specifically, the examiner should explain his statement that the Veteran's likely osteoarthritis of his knees is due to "normal wear and tear" and cannot be the result of the Veteran's service-connected low back disability.

b) Is it at least as likely not (i.e., at least a 50 percent probability) that the Veteran's current bilateral knee disorder is aggravated (permanently worsened beyond natural progression) by his service-connected lumbar spine disability?  [If the Veteran is found to have a bilateral knee disability that is aggravated by his service-connected low back disability, the examiner should quantify the approximate degree of aggravation.]  Provide a complete rationale for the opinion rendered.

If any opinion cannot be rendered without resorting to mere speculation, the examiner should so state and provide a complete rationale explaining why an opinion cannot be given including whether any additional evidence would assist in rendering the requested opinion.

2.  Thereafter, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


